Citation Nr: 0640247	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-34 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
also claimed as a scalp condition, rash of the legs, stomach, 
and lesions of the right thigh.

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increase (compensable) rating for 
psoriasis (formerly of the forearm only).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1980 and again from July 1981 to March 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which, inter alia, denied the above 
listed claims.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record in the 
claims file.

These matters and eighteen other claims were previously 
before the Board in February 2006.  The Board adjudicated the 
majority of the claims and remanded issues of entitlement to 
an increased rating for asthma, and psoriasis of the forearm, 
as well as entitlement to service connection for a skin 
condition (also claimed as a scalp condition, rash on the 
legs, stomach, chest and lesions of the right thigh) to the 
RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claims (as 
reflected in a June 2006 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration. 






FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A skin condition, also claimed as a scalp condition, rash 
of the legs, stomach, and lesions of the right thigh, other 
than service connected psoriasis, is not shown. 

3.  The veteran's psoriasis manifests by an affected area 
representing less than 5 percent of his total body and 0 
percent of exposed skin and does not require systemic 
treatment.

4.  Frequent asthmatic attacks are not clinically 
demonstrated and pulmonary function test results 
demonstrating FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication or more severe symptomatology are, likewise, are 
not shown.


CONCLUSIONS OF LAW

1.  Service connection for a skin condition, also claimed as 
a scalp condition, rash of the legs, stomach, and lesions of 
the right thigh, other than service connected psoriasis, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for a compensable rating for psoriasis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7816 (2006).

3.  Entitlement to the assignment of a disability evaluation 
in excess of 10 percent for chronic asthmatic bronchitis is 
not demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Diagnostic Codes 
6602 (2006)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in March 2003 and May 2003 to submit 
substantiating information, and was informed of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for a service 
connection claim in May 2003 correspondence, and he was 
informed what was needed to establish increased ratings in 
March 2003 correspondence.  Apart from the letters, the 
rating decision on appeal, together with the statement of the 
case, and supplemental statement of the case (SSOC), 
adequately informed the claimant of the type of evidence 
needed to substantiate his claims, as well as provided him 
with additional opportunities to submit further evidence.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
This was accomplished in this case.  The Board concludes, 
therefore, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.

The Pelegrini II decision, thus, indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify 
before the undersigned Acting Veterans Law Judge, at a Travel 
Board hearing in April 2005, and he did so.  The claimant has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date of the disability).  The Board 
observes that correspondence pursuant to the guidelines in 
Dingess/Hartman was provided in March 2006.  Furthermore, as 
the Board's decision herein denies the appellant's claim for 
service connection, no disability rating or effective date is 
being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.   

The Board finds that VA has satisfied its duties to inform 
and assist him.  The veteran's representative has 
acknowledged that the Board's remand directives of February 
2006 have been satisfied.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The veteran was afforded a VA dermatology examination in 
March 2006.  The examiner reviewed the veteran's claims file 
and also conducted a physical examination of the veteran, 
which revealed an involvement of the skin limited to an 11 by 
6 centimeter scaly lesion on his left forearm and on his left 
leg some scaling without evidence of psoriasis.  The affected 
area represented less than 5 percent of his total body and 0 
percent of exposed skin.  The examiner also noted that oral 
steroids were not needed to treat the condition although 
steroid cream had been used in the past.  The examiner 
diagnosed the veteran's skin disorder as psoriasis and 
specifically noted the absence of skin involvement in any 
other areas except as reported previously.

The Board observes that entitlement to service connection for 
psoriasis has already been established and any other claimed 
skin disorder is not shown.  As noted above, a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Even where there is evidence of an injury or disease 
in service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, the claimed disorder was 
not shown on examination, and, accordingly, the preponderance 
of the evidence is against the existence of the claimed 
disorder.  Accordingly, in the absence of a diagnosed skin 
disorder other than psoriasis, this claim must be denied.  
See Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to service connection for asthma and psoriasis 
was previously established by unappealed ratings.  The 
present appeal for higher ratings stems from a claim filed in 
February 2003.

Psoriasis

The veteran was afforded a VA examination in March 2006, the 
results of which are reported above in greater detail and 
reflects that the affected area represented less than 5 
percent of his total body and 0 percent of exposed skin.

A compensable rating for psoriasis or dermatitis under the 
new criteria requires at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118 Diagnostic Codes 7806, 7816 (2006).

In the absence of medical evidence demonstrating a level of 
severity approximating at least the symptomatology set forth 
above, the preponderance of the evidence is against a 
compensable evaluation.

Asthma

Bronchial asthma is rated under 38 C.F.R. § 4.97, Code 6602.  
Disability evaluations for respiratory disorders under those 
criteria are, in part, established by specific test level 
results upon administration of pulmonary function tests (PFT) 
after bronchodilatation.  See Federal Register, Volume 61, 
No. 173, September 5, 1996, page 46720-46731.  (Comments to 
Final Rule).  The criteria provide that a 100 percent rating 
is assigned in the following instances: FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  The following criteria warrant a 60 percent 
rating: FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or parenteral 
) corticosteroids.  A 30 percent rating is warranted given 
the following criteria: FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti- 
inflammatory medication.  In the absence of clinical findings 
of asthma at time of examination, a verified history of 
asthmatic attacks must be of record.

A PFT was afforded in March 2006, at which time FVC was 109 
percent, FEV1 was 103 percent and FEV1/FVC was 77 percent.  
On examination, the veteran denied inhaled steroids or use of 
albuterol in excess of 4 occasions during the previous month.  
The examiner characterized the veteran's asthma as mild 
intermittent asthma and that he had never required daily 
controller medicine.  In the absence of evidence 
demonstrating the criteria for a 30 percent or higher 
evaluation, the veteran's claim must be denied.  

Conclusion

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a skin condition, also claimed as a 
scalp condition, rash of the legs, stomach, and lesions of 
the right thigh, other than psoriasis, for which service 
connected has already been established, is denied.  

Entitlement to increased (compensable) evaluation for 
psoriasis is denied. 

Entitlement to increased evaluation for bronchial asthma is 
denied. 



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


